Title: From Thomas Jefferson to Albert Gallatin, 14 January 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to mr Gallatin 
                     
                     Jan. 14. 08.
                  
                  I return you Towers’ application & send you a similar one from a mr Stewart. the idea of our having a power to give special permits getting abroad will overwhelm us with applications. would it not be better to give notice in the papers that the exception in the law as to vessels under the direction of the President is considered as going to such vessels only as are necessary for the correspondence of the government with it’s agents abroad or with foreign nations. Foronda is about sending a vessel to the Havanna, Vera Cruz &c. we have not decided on sending packets to that place, but as a meeting will be necessary in two or three days on the surplus of seamen now in actual service, we will then consider that of packets generally. Affectte. salutns.
               